Citation Nr: 0901637	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  05-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Commonwealth of Puerto Rico.

The veteran testified before at a hearing at the RO in 
September 2007.  A translated transcript of that hearing is 
of record.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam, but the 
competent evidence of record does not demonstrate that he 
engaged in combat with the enemy.

2.  Competent medical evidence of record does not establish 
that the veteran has a current diagnosis of PTSD in 
accordance with the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

3.  There is no competent evidence of record corroborating 
the alleged in-service stressors identified by the noncombat 
veteran.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service. .  
38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Notice

The Board notes that the veteran was provided VCAA notice in 
a letter issued in September 2003.  The letter apprised the 
veteran of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  As the VCAA notice was provided prior to 
the initial adjudication denying the claim, the timing of 
provision of the notice was in compliance with Pelegrini.  

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements, the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The September 2003 correspondence to the veteran did not 
include the criteria for a PTSD disability rating or for 
award of an effective date, as required by the court in 
Dingess/Hartman.  However, in correspondence dated in June 
2008, the criteria for assignment of a disability rating and 
establishing an effective date were explained to the veteran.  
At that time, the veteran was notified that he had one year 
to submit additional evidence to the Board.  The Board notes 
that this one year deadline conflicts with a 90 day deadline 
which appeared in the same correspondence.  Regardless of the 
contradictory deadlines, the veteran was not prejudiced due 
to the Board's finding that he does not have a service-
connected disability; therefore, no disability rating or 
effective date will be assigned and a remand for compliance 
with Dingess/Hartman is not necessary.  The purpose of the 
notice was not frustrated where a benefit could not have been 
awarded as a matter of law.  Sanders, supra.  See also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records (STRs), private 
medical records, and VA treatment and examination records.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has carefully 
reviewed his statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.  The veteran 
was afforded VA examinations in 2002 and 2003 to determine if 
he had any disabilities, and if so, the etiology of any such 
disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

II.  Applicable Law

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active service or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and an 
in-service stressor.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 
38 C.F.R. § 3.304(f).  Where, however, VA determines that the 
veteran did not engage in combat with the enemy, or that the 
veteran did engage in combat with the enemy but the claimed 
stressor is not related to such combat, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain evidence that corroborates the veteran's account as 
to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
veteran's clam, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102 
(2008).
III.  Background

The veteran contends that he is entitled to service 
connection for PTSD as a result of his experiences while 
serving in Vietnam.  The veteran's service personnel records 
indicate he served in Vietnam from May 31, 1966 to May 30, 
1967.  His principal duties in Vietnam were tire repairman, 
and ammunition storage helper and specialist, with the 611th 
Ordnance Company.  A review of the official military 
documentation contained in his claims file fails to show any 
evidence suggesting he engaged in combat against enemy 
forces, as contemplated by VA regulations.  His DD Form 214 
does not reflect that he received any decorations or medals 
indicative of involvement in combat.  The DD 214 further 
indicates that the veteran's military occupational specialty 
(MOS) was an ammunition storage specialist.  There is no 
other evidence of record showing that the veteran was a 
combatant.  At the September 2007 RO hearing, the veteran 
testified that while in Vietnam, he gave his rifle to a 
friend who used it to commit suicide in the veteran's 
presence (Transcript at page 2).

A report of a September 2002 examination by a private 
psychiatrist reflects that, following mental status 
examination, the diagnosis was major depression disorder with 
psychotic features.  A diagnosis of PTSD was not made.

At a September 2002 VA examination, the examiner noted that 
the history provided by the veteran was very limited, and 
that there was no clear evidence or specific details about 
traumatic experiences.  He further noted that either the 
veteran was experiencing early memory impairment or was 
voluntarily omitting information.  Following mental status 
examination, the diagnoses were major depression by history, 
and rule out early memory impairment.

A September 2003 statement by the veteran provided the name 
of the friend whom he reported had committed suicide, his 
relationship as the veteran's best friend, and the 
approximate date of the incident.  

At a September 2003 VA examination, the examiner noted that 
the veteran was not able to report, in detail, a severe and 
horribly traumatic experience in the Army.  The examiner did 
note that the veteran reported that while in Vietnam, a 
fellow solder asked him for a rifle and shot himself after 
walking away.  According to the examiner, the veteran stated 
that he did not see the soldier when he shot himself.  The 
diagnosis was major depressive disorder, recurrent, severe 
with psychotic features.  The examiner found that the 
patient's mental disorder did not meet the DSM-IV criteria to 
establish a diagnosis of PTSD.  The veteran was not observed 
to become anxious, distressed, or depressed when he was 
expressing his experiences in Vietnam.  It was further noted 
that he did not report feelings of intense fear, 
helplessness, or horror at that time when experiencing the 
events in Vietnam.  There was no evidence in the veteran's 
clinical picture of avoidance of stimuli associated with 
trauma and numbing of general responsiveness.  His memories 
about Vietnam were not intrusive, persistent, and distressing 
thoughts interfering with daily function.  The examiner noted 
that because a definite extreme traumatic stressor was not 
identified, and there were no identified signs or symptoms of 
PTSD, there was no link between stressors and the veteran's 
mental disorder.

A September 2007 statement from a private psychiatrist 
indicates that the veteran had a diagnosis of recurrent major 
depression and has a history of PTSD.  There is no evidence 
or indication of record that the psychiatrist evaluated the 
veteran for PTSD or reviewed his claims file.   

The evidence of record reveals that the veteran's unit (611th 
Ordnance Company) histories for the pertinent time period do 
not reflect any suicide or death of the individual named by 
the veteran as having committed suicide.  Moreover, a U.S. 
Armed Service Center for Unit Records Research search of 
casualty lists did not list the named individual or any 
variation of his name during the pertinent time period, nor 
any death of members of the 611th Ordnance Company during 
that time period.  



IV. Analysis

While the veteran has alleged, by virtue of his claim, that 
he has PTSD, the medical evidence shows no such diagnosis.  
The veteran's STRs indicate no in-service diagnosis of PTSD.  
The post-service medical evidence likewise does not 
demonstrate the presence of PTSD.  

Neither the VA medical records including his PTSD 
examinations nor the private medical records include a 
diagnosis of PTSD.  The private medical records indicate a 
history of PTSD, but do not provide any evidence of the 
criteria used in making this statement, including any in-
service stressors, current symptomatology, or a nexus between 
the two.  The VA medical records report that the veteran 
screened positive for PTSD and was receiving supportive 
therapy.  However, a screening is merely a preliminary 
analysis and not a diagnosis.

The Board notes that the veteran has averred that he has had 
nightmares related to war and been anxious due to fireworks 
at holidays.  The Board finds the veteran is competent to 
testify regarding his nightmares and anxiousness.  However, 
to the extent that the veteran himself contends that he 
currently has PTSD, it is well-settled that, as a lay person 
without demonstrated medical training, he is not competent to 
attribute symptoms to a particular cause or to otherwise 
comment on medical matters such as a diagnosis.  See 
Espiritu, supra., see also 38 C.F.R. § 3.159 (a)(1) (2008) 
(stating that competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

Not only was the veteran not diagnosed with PTSD, but there 
is no corroborating evidence of his claimed in-service 
stressor.  The evidence of record indicates the veteran was a 
noncombatant; therefore, his lay testimony will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
the veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f); Cohen, supra.  There is no evidence of record, other 
than the veteran's statement, that, while in Vietnam, a 
friend of the veteran's committed suicide in his presence or 
with his rifle.  

Service connection cannot be granted for a disability that is 
not shown to exist.  As such, the veteran's claim of 
entitlement to service connection for PTSD must be denied.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(stating that service connection may not be granted unless a 
current disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

In sum, the veteran has no current diagnosis of PTSD under 
the DSM-IV criteria.  As such, an award of service connection 
is not justified.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


